Citation Nr: 0829604	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches and rhinitis.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial disability rating in excess of 
20 percent for cervical degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1979, May 1989 to September 1989, December 1990 to July 1991, 
and February 2002 to November 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran provided testimony on 
the above issues before the undersigned in October 2007; a 
transcript of that hearing is associated with the claims 
file.

In December 2007, the Board remanded the matter for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board in June 2008 for further appellate 
consideration.

The issue of entitlement to service connection for a 
disability manifested by headaches and rhinitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has a current sleep disorder that is related to his 
active military service.


2.  The competent evidence of record demonstrates that the 
veteran's service-connected cervical degenerative disc 
disease is manifested by forward flexion limited to no more 
than 10 degrees by pain and repetition; there is no evidence 
of any ankylosis of the spine, or incapacitating episodes 
having a total duration of at least four weeks during the 
past 12 months.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial rating of 30 percent, but no 
greater, for cervical degenerative disc disease have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was expressly told that he 
should provide any evidence pertaining to his claims in June 
and August 2004 letters.

After careful review of the claims folder, the Board finds 
that letters dated in June 2004, August 2004, and December 
2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  The letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2007 letter provided this notice to 
the veteran.  

The June 2004 and August 2004 letters were sent to the 
veteran prior to the March 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the December 2007 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a May 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  In 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, with 
respect to the veteran's claim for a higher initial rating 
for cervical degenerative disc disease, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
all available service treatment records are associated with 
the claims folder, as well as all relevant private and VA 
treatment records.  Unfortunately, following numerous 
requests, the RO received a letter from the Office of the 
Adjutant General of South Carolina indicating that the 
veteran's service treatment records for the period from 
January 8, 1995, through November 7, 2004, were unable to be 
located.  A negative reply was also received from the 
National Personnel Records Center (NPRC) in January 2006.  
The RO made a formal finding of unavailability in May 2006.  
Despite these missing records, the Board observes that the 
veteran has submitted some service treatment records from 
this period, and based on the veteran's testimony as 
discussed below, there is no indication that any of the 
missing records contain information pertinent to his current 
claims on appeal.  As such, the Board concludes that VA has 
fulfilled its duty to assist the veteran and may proceed with 
a decision at this time. The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations with respect to the 
issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran asserts that he is entitled to service connection 
for a sleep disorder as a separately diagnosed disability and 
not symptoms of his service-connected anxiety disorder.  
After careful review of the record, the Board concludes that 
the veteran has not been diagnosed with a current sleep 
disorder, and that his current claimed symptoms are already 
encompassed in his rating for an anxiety disorder.  
Therefore, any claim for service connection is moot.  

The Board is sympathetic to the veteran's lay statements that 
he has been diagnosed with a sleep disorder.  However, as a 
layperson, he is not competent to provide evidence regarding 
a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A review of the veteran's service and post-service 
treatment records reflects that the first documented evidence 
of sleep problems is in June 2004.  See VA Primary Care 
Progress Note dated June 4, 2004.  Such record reflects that 
the veteran has "insomnia," which the Merck Manual refers 
to as a difficulty in sleeping that is a "common symptom" 
of several emotional or physical disorders.  See The Merck 
Manual Home, p. 1445 (16th ed. 1992) (discussing treatment 
for sciatica).  The veteran's remaining medical records show 
that his sleep problems are treated with medications 
prescribed as part of his overall treatment plan for an 
anxiety disorder.  See e.g., VA Mental Health Progress Note 
dated October 28, 2004; VA Mental Health Treatment Plan 
Update dated January 10, 2006.  Finally, when the veteran has 
presented his complaints to non-mental health providers, they 
have deferred to Mental Health, noting no physiological 
etiology for his complaints of insomnia.  See Primary Care 
Progress Note dated January 30, 2006.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, the competent medical evidence fails to 
reflect that the veteran has been diagnosed with a sleep 
disorder.  There is, however, evidence that he has sleep 
problems associated with a service-connected disability, 
namely, an anxiety disorder.  

The veteran's anxiety disorder is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2007).  The 30 percent rating criteria 
for this disability expressly contemplates "chronic sleep 
impairment."  Under such circumstances, to assign a separate 
rating for the veteran's sleep complaints would constitute 
pyramiding.  38 C.F.R. § 4.14 (2007).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition).  Thus, in the absence 
of any competent evidence of a diagnosed sleep disorder and 
evidence that the veteran is already being compensated for 
his claimed symptoms as part of his service-connected anxiety 
disorder, his claim for service connection for a sleep 
disorder must fail.  

II. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected cervical disability.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The veteran is currently assigned an initial disability 
rating of 20 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).  Diagnostic Code 5242 is 
applicable to degenerative arthritis of the spine.  
Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful review of the veteran's entire history in 
accordance with Schafrath, supra, the Board concludes that 
the RO has not applied the most appropriate diagnostic code 
in rating the veteran's service-connected disability.  
Rather, the Board finds that the veteran's service-connected 
cervical spine disability is more appropriately rated 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007), 
which is applicable to intervertebral disc syndrome.  The 
Board has selected this diagnostic code as more appropriate 
for the veteran's disability as the evidence shows that he 
has disc herniation at C4, C5/6, and C6/7 and has been 
diagnosed as having cervical degenerative disc disease.  

In altering the veteran's diagnostic code, the Board has 
raised the issue of whether the veteran is entitled to a 
higher rating under the rating criteria applicable only to 
intervertebral disc syndrome under the General Rating Formula 
for Diseases and Injuries of the Spine.  However, neither the 
statement of the case, the RO rating decision, nor the 
supplemental statements of the case consider entitlement to a 
higher initial rating under this rating criteria, and the 
veteran was never provided with the content or citation of 
this regulation.  Nevertheless, the Board concludes that 
remanding this appeal to provide the veteran with the 
citation and content of the omitted rating criteria and allow 
the RO to adjudicate the veteran's claim under this 
diagnostic code would unnecessarily delay the appeal with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  In this regard, the Board 
observes that the veteran has not asserted at any time during 
this appeal that he has incapacitating episodes prescribed by 
a physician as a result of his service-connected cervical 
spine disability.  Furthermore, it is clear from the line of 
testimony produced at the October 2007 Board hearing that the 
veteran has actual knowledge through his accredited 
representative that application of the rating criteria for 
intervertebral disc syndrome necessitates (1) either 
demonstrating incapacitating episodes, or (2) neurological 
and orthopedic impairment warranting separate evaluation.  In 
light of this demonstrated actual knowledge, no remand is 
necessary to provide him with the content of the rating 
criteria applicable to intervertebral disc syndrome, and 
there is no prejudice in the Board considering the regulatory 
changes in adjudicating his higher initial rating claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Bernard, supra.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, intervertebral disc syndrome (either 
preoperatively or postoperatively), is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

If the criteria specific to intervertebral disc syndrome are 
applied, Diagnostic Code 5243 provides for a 20 percent 
evaluation where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  A 40 percent evaluation is for assignment 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The evidence reflects that the veteran has reported flareups 
of his cervical degenerative disc disease occurring 
approximately four to five times a month.  According to the 
veteran, these flareups are relieved by lying down and 
relaxing; they have resulted in him missing four to five days 
of work over the last year.  Board Hearing Transcript, pp. 
18-9.  Pertinent to the rating criteria, however, the veteran 
indicated that he did not seek medical treatment during these 
episodes, and there is no evidence that his bed rest was 
physician-prescribed.  Id. at 22-23.  Under such 
circumstances, the veteran's description of flare-ups does 
not precisely meet the level of "incapacitating episode" as 
defined by the criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1).  As such, the veteran is not entitled to 
a higher initial rating for his cervical spine disability on 
the basis of the rating criteria applicable to intervertebral 
disc syndrome based on incapacitating episodes.  

Turning to the rest of the rating criteria, if VA evaluates 
the veteran's service-connected cervical spine disability 
according to its neurological and orthopedic disabilities, 
the following orthopedic rating criteria is applied.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2007).  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Id.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Id.  Forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Id.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran's cervical range of motion has been evaluated a 
number of times during this appeal.  Most recently, in 
January 2008, the veteran demonstrated flexion to 25 degrees.  
The examiner indicated that the veteran complained of pain 
throughout the range of motion, but did not specifically 
identify the point at which pain began.  It was noted, 
however, that there was no change in the veteran's range of 
motion or complaints of pain with repetition.  The veteran 
was also evaluated in November 2005, and at such examination, 
demonstrated flexion to 10 degrees without pain and 20 
degrees with pain.  There was no further reduction in the 
veteran's flexion with repetitive motion.  

With consideration of the DeLuca factors, the veteran's 
flexion in November 2005 reflects limitation of motion more 
consistent with a 30 percent disability rating.  Moreover, 
although the January 2008 VA examination results do not 
demonstrate flexion of 15 degrees or less, the Board finds 
that all reasonable doubt should be granted in favor of the 
veteran that his forward flexion of the cervical spine is 
limited at least as far as it was at the November 2005 VA 
examination.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this regard, the 
January 2008 examiner noted that the veteran had painful 
motion, but did not specify the degree at which such pain 
began.  The Board observes that given its actions, an 
accurate estimate of where pain began in January 2008 is not 
necessary, because, even if the veteran's pain began earlier 
than 10 degrees at this examination, an initial rating higher 
than 30 percent would not be warranted as there is no 
competent evidence that the veteran has unfavorable ankylosis 
of the entire cervical spine or unfavorable anklyosis of the 
entire spine.  See 38 C.F.R. § 4.71a.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
cervical degenerative disc disease.  A review of the record, 
to include the medical evidence, also fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  In this regard, the veteran's complaints of neck pain 
radiating through his shoulder and left arm have not been 
diagnosed as a neurological impairment associated with his 
cervical spine disability.  Although both examiners 
considered the veteran's complaints in its evaluation, 
neither the November 2005 nor January 2008 VA examiners 
diagnosed the veteran with any associated neurological 
impairments.  Additionally, none of the veteran's 
contemporaneous medical records show that his shoulder and 
left arm complaints have been related to his cervical 
degenerative disc disease.  See e.g., Dr. Green Treatment 
Record dated November 3, 2004.  In fact, an October 1995 
treatment record expressly found impingement testing and 
radiculopathy testing to be "basically normal."  Dr. Green 
Treatment Record dated October 24, 1995.  

In sum, the evidence of record demonstrates limitation of 
motion in the cervical spine manifested by forward flexion 
limited to no more than 10 degrees when considering pain.  
There is no evidence of additional limitation of flexion by 
DeLuca factors, nor is there any evidence of ankylosis.  With 
consideration of all of the foregoing, the Board therefore 
concludes that the veteran's currently assigned 20 percent 
disability rating should be increased to 30 percent.  In 
making its determination, the Board has considered veteran's 
own lay statements regarding his disability.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2007).  Finally, the applicability of 
the benefit of the doubt doctrine was considered.  However, 
as a preponderance of the evidence is against the assignment 
of an initial rating in excess of 30 percent, this doctrine 
does not apply.  


ORDER

Entitlement to service connection for a sleep disorder is 
denied.

A 30 percent initial rating is granted for the entire period 
of the appeal for cervical degenerative disc disease, subject 
to the law and regulations governing the award of monetary 
benefits.. 


REMAND

The veteran testified at his October 2007 hearing that he has 
a disability manifested by headaches and rhinitis that began 
after his return from Kyrgyzstan.  According to the veteran, 
he has been treated continuously with antihistamines ever 
since being diagnosed with rhinitis post-service.  The 
veteran's service treatment records show that he was 
diagnosed with rhinitis in October 2002; there is no evidence 
that such disability, however, was diagnosed as being 
chronic.  More recent evaluations of the veteran's complaints 
have failed to reveal any diagnosed nasal, sinus, or headache 
disorders.  See MRI of the brain dated December 29, 2004; 
November 2005 VA Examination Report; MRI of the brain dated 
September 6, 2007; January 2008 VA Examination Report; March 
2008 VA Examination Report.  Nevertheless, the veteran 
continues to complain of regular headaches and his September 
2007 VA medication list reflects daily treatment for nasal 
congestion.  

Relevant laws and regulations provide that compensation may 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007); 71 
Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).  Service connection 
may be granted when the evidence establishes: (1) that he or 
she is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Id.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C) any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 [Emphasis added].  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  
38 C.F.R. § 3.317(a)(1)(i).  A chronic disability for 
purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.

The veteran's personnel records reflect that he served in the 
Persian Gulf theater of operations from December 1990 to July 
1991 in support of Operation Desert Shield/Storm.  He has 
been awarded the Southwest Asia Service Medal with one Bronze 
Service Star.  The Board therefore concludes that the veteran 
meets the definition of "Persian Gulf veteran" for purposes 
of 38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(d)(1)(2).

The veteran is competent to report that he has experienced 
nasal congestion and headaches for a period of more than six 
months.  See Espiritu, supra.  Moreover, there is no evidence 
of record casting doubt on the credibility of these 
statements.  The most recent VA examinations in January and 
March 2008 considered whether the veteran had rhinitis or 
headaches related to service.  The March 2008 examiner found 
no clinical evidence of allergic rhinitis.  The January 2008 
examiner stated that there is no obvious specific cause that 
the veteran's headaches are related to.  

Such evidence, the Board concludes, raises the issue of 
whether the veteran's headaches and nasal symptoms may be 
related to an undiagnosed illness.  Although the RO appears 
to have initially considered the veteran's service connection 
claim within the context of the applicable laws and 
regulations regarding Gulf War Syndrome disability claims, it 
also appears that evidence obtained from the 2008 VA 
examinations requires reconsideration of this theory of 
entitlement.  The most recent Supplemental Statement of the 
Case (SSOC) did not consider the tenets of 38 C.F.R. § 3.317 
with respect to the veteran's claim.  As such, a remand is 
necessary to allow the agency of original jurisdiction (AOJ) 
to consider whether the evidence demonstrates that the 
veteran's claimed disability manifested by headaches and 
nasal congestion (rhinitis) is the result of an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  Further, and more 
importantly, in order to aid in its determination, the AOJ 
should request a new VA examination that expressly considers 
the criteria necessary to show a qualifying chronic 
disability, such as the chronicity of the veteran's claimed 
symptoms, the objective manifestations of any headaches or 
nasal congestion, and whether such symptoms can be attributed 
to a diagnosed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the name(s) of any VA or non-VA 
health care provider who has treated him 
for chronic symptoms of nasal congestion 
and headaches since service discharge in 
November 2002.  After securing the 
necessary release(s), those records should 
be secured and associated with the claims 
file.  Any negative replies should be 
reported and included in the claims file.

2.  Schedule the veteran for a VA Persian 
Gulf examination for the purpose of 
ascertaining the nature and etiology of 
any chronic symptoms of nasal congestion 
and headaches.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  The examiner should 
identify and describe in detail any 
objective evidence of the veteran's 
claimed headaches and nasal congestion.  
The examiner should also render an opinion 
as to whether it is at least as likely as 
not (50-50 probability) that any 
objectively demonstrated symptoms of nasal 
congestion and/or headaches are 
attributable to a known clinical 
diagnosis(es).  If the examiner finds that 
the veteran's symptoms of headaches and/or 
nasal congestion are attributable to a 
known clinical diagnosis, he/she should 
identify the diagnosis(es) and provide an 
opinion as to whether such diagnosis(es) 
is at least as likely as not (50-50 
probability), etiologically related to the 
veteran's military service.  A rationale 
should be provided for any opinions 
expressed.  

3.  Following completion of the above and 
any other development deemed necessary by 
the evidence of record, readjudicate the 
veteran's claims on appeal.  The AOJ must 
consider whether the veteran's claim of 
entitlement to service connection for a 
disability manifested by nasal congestion 
and headaches is due to an undiagnosed 
illness.  Unless the benefits should on 
appeal are granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case which details the 
applicable laws and regulations and the 
basis for each denial and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


